Exhibit 10.1

 

 

PORTLAND GENERAL ELECTRIC COMPANY

SEVERANCE PAY PLAN FOR EXECUTIVE EMPLOYEES

 

 

 

Dated Effective June 15, 2005

 

 

PORTLAND GENERAL ELECTRIC COMPANY
SEVERANCE PAY PLAN
FOR EXECUTIVE EMPLOYEES

PURPOSE

This Portland General Electric Company Severance Pay Plan for Executive
Employees, as amended from time to time, (the "Plan") defines the benefits
provided to Executive employees whose employment is permanently terminated by
Portland General Electric Company (the "Company") as a result of (i) a
corporate, departmental or work group reorganization, including without
limitation, a position elimination, or (ii) similar business circumstances, as
determined by the Company (any such event a "Reorganization").

ARTICLE I. EFFECTIVE DATE

1.1 The Plan, as amended and restated, shall be effective June 15, 2005 (the
"Effective Date").

ARTICLE II. DEFINED TERMS

The following terms are defined in this Plan, as described below.

2.1 "Cause" shall have the meaning set forth in Section 3.3(a) of the Plan.

2.2 "Committee" shall have the meaning set forth in Article VIII of the Plan.

2.3 "Company" shall have the meaning set forth in the Purpose section of the
Plan.

2.4 "Divested Employer" shall have the meaning set forth in Article III of the
Plan.

2.5 "Effective Date" shall have the meaning set forth in Article I of the Plan.

2.6 "Employees" shall have the meaning set forth in the Purpose section of the
Plan.

2.7 "ERISA" shall have the meaning set forth in Article VII of the Plan.

2.8 "Plan" shall have the meaning set forth in the Purpose section of the Plan.

2.9 "Reorganization" shall have the meaning set forth in the Purpose section of
the Plan.

2.10 "Retirement" shall mean an Employee's voluntary termination of employment
on or after an "early retirement date" (as such term is defined in Section 5.3
of the Portland General Electric Company Pension Plan, as amended from time to
time).

ARTICLE III. ELIGIBILITY

3.1 Eligibility to Participate. All regular full time active employees of the
Company, and such affiliates of the Company as the Board of Directors of the
Company may determine from time to time may participate in the Plan, who are
employed on the payroll of the Company or any such affiliate, and whose position
with the Company is at the level of vice president or above, are eligible to
participate in the Plan except any employee: (i) covered under the provisions of
another severance pay plan that provides for a form of severance remuneration
upon termination of employment; or (ii) having a written employment contract
that provides for a form of severance remuneration upon termination of
employment. Employees who are not designated as full time active employees of
the Company or a participating affiliate (including those on an unpaid personal
leave of absence, unless the Employees' reemployment rights are protected by
applicable law, in which case they shall be treated as full time active
employees for purposes of this Plan), or who are designated as temporary
employees or contract employees on the payroll of the Company or a participating
affiliate are not eligible to participate in the Plan, or to receive Plan
benefits. Those employees of the Company or a participating affiliate who are
eligible for benefits hereunder, as determined by the Company and the Committee
as set forth herein, are referred to as "Employees".

3.2 No Benefits Unless Involuntary Termination by Company. No Employee who
voluntarily terminates employment with the Company or a participating affiliate
(including due to Retirement) or whose employment terminates due to death or
disability shall receive a severance benefit under the Plan, unless an Employee
voluntarily terminates employment following Employee's refusal to accept an
offer of employment from the Company or a Divested Employer or any of their
respective affiliates which position either (i) did not provide compensation at
least equal to Employee's then existing base salary or rate of compensation, (or
if a sign-on bonus was offered, when combined with such existing base salary or
rate of compensation was not at least one-hundred twenty-five percent (125%) of
the Employee's then existing base salary or hourly rate of compensation), or
(ii) was located more than fifty (50) miles from the Employee's place of
employment at the time of such offer (or would require Employee to travel more
than an additional fifty (50) miles farther than the Employee's place of
employment at the time of such offer (excluding any such travel that may be
consistent with the Employee's business travel obligations)) without relocation
benefits that are equivalent to the relocation benefits the Employee would be
entitled to under the existing relocation policy of the Company or a
participating affiliate then applicable to the Employee. Voluntary termination
of employment includes any termination of an Employee's employment for which the
Employee directly, indirectly, or impliedly consents.

3.3 Additional Exclusions. An Employee will not be eligible to receive a
severance benefit under this Plan if:

(a) Termination for Cause. The Employee's employment is terminated as a result
of a violation of Company standards of performance, conduct or attendance (as
construed by the Company in its sole discretion), such violation hereinafter
("Cause");

(b) Short Term Layoff with Potential of Recall. The Employee is laid off for a
period of short duration and subject to recall within a reasonable time, as
determined by the Company;

(c) Offer of Position. The Employee (i) receives an offer of employment from the
Company or a Divested Employer or any of their respective affiliates which
position provides compensation at not less than the Employee's existing base
salary or rate of compensation, (or if a sign-on bonus is offered, when combined
with such existing base salary or rate of compensation is at least one-hundred
twenty-five percent (125%) of the Employee's existing base salary or hourly rate
of compensation), and (A) which position is located not further than fifty (50)
miles from the Employee's place of employment at the time of such offer (or does
not require the Employee to travel more than an additional fifty (50) miles
farther than the Employee's place of employment at the time of such offer
(excluding any such travel that may be consistent with the Employee's business
travel obligations)), or (B) located beyond the range described in (A) above
with relocation benefits that are equivalent to the relocation benefits the
Employee would be entitled to under the existing relocation policy of the
Company or a participating affiliate applicable to the Employee, or (ii) accepts
an offer of employment at any salary or location from the Company or a Divested
Employer or any of their respective affiliates, regardless of whether the
requirements of (i) above are satisfied;

(d) Other Severance or Termination Benefits. The Employee receives extra or
additional consideration outside of the Plan in connection with the Employee's
termination of, or retirement from, employment (including by way of example, but
not limited to, enhanced retirement benefits or incentive remuneration), and the
Committee makes a determination that a severance benefit under the Plan should
not be paid; or

(e) Other Special Circumstances. Special circumstances exist for which the Chief
Executive Officer of the Company makes a written determination that a severance
benefit will not be paid.

"Divested Employer" means (i) a division, subsidiary, venture or partnership, or
other business segment of the Company or an affiliate of the Company, which has
been or is proposed to be divested, or (ii) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock, assets or
otherwise, and includes any affiliate of such Divested Employer.

ARTICLE IV. SEVERANCE BENEFIT

4.1 Waiver and Release Required. Subject to the provisions of the Plan, an
Employee whose employment is permanently terminated by the Company or a
participating affiliate in connection with a Reorganization and who is eligible
for severance benefits under the Plan will receive the severance benefit
provided for in Section 4.2 of the Plan, provided the Employee timely executes
and delivers to the Company an agreement of separation that shall contain a
waiver and release of all rights and claims relating to the Employee's
employment by the Company and its affiliates, and the termination of that
employment by the Company or its affiliate, and that shall contain such other
provisions as approved and required by the Company, in its sole discretion,
within a time limit and in a form prepared by and acceptable to the Company.

4.2 Amount of Severance Benefit. Subject to the provisions of the Plan
including, but not limited to, Section 4.4, the severance benefit payable under
the Plan is:

 

Years of Service

Severance Benefit

Up to 2 years of service

13 weeks of base pay

2 years of service,
but less than 3 years

26 weeks of base pay

3 years of service,
but less than 4 years

39 weeks of base pay

4 or more years of service

52 weeks of base pay

provided

, however, in no event shall benefits payable under the Plan exceed fifty-two
(52) weeks of base pay.



4.3 Payment of Benefit. Severance benefits shall be paid in a lump sum no later
than sixty (60) days after termination of employment (or, if later, the date
that any revocation period expires under the waiver and release described in
Section 4.1).

4.4 Income Taxes. The payment of benefits under the Plan is subject to all
applicable federal, state and local tax withholding and generally constitute
taxable income to the recipient. Employees are advised to consult with their
personal tax advisor for more information.

4.5 Adjustment of Severance Benefit. If a terminated Employee who is entitled to
payment of a severance benefit under the Plan also receives any form of
remuneration, payment or entitlement under the provisions of the Federal Worker
Adjustment and Retraining Notification Act relating to the Employee's
termination of employment, then the severance benefit payable under the Plan
shall be reduced and offset by the amount of such remuneration or payment
received or to be received by such Employee.

4.6 Definition of Service. For purposes of the Plan, subject to Section 5.2 of
the Plan, service will be defined as service with the Company and its affiliates
as well as prior service with Enron Corp. and its affiliates. The records of the
Company, as the case may be, with respect to years of service, employment
history, pay, absences, illnesses, and all other relevant matters shall be
conclusive for all purposes of this Plan.

ARTICLE V. REEMPLOYMENT OF TERMINATED EMPLOYEE

5.1 Reemployment. In the event an Employee who receives a severance benefit
under the Plan is reemployed by the Company or any affiliate or is employed by a
Divested Employer or any affiliate within one (1) year after the Employee's
termination of employment, the Employee shall be required to refund to the
Company an amount equal to the amount of severance benefit less the amount of
base pay the Employee would have received had the Employee remained employed at
the Employee's rate of base pay at termination until the date of the Employee's
reemployment or employment.

5.2 Effect on Service. If an Employee who has previously received severance
benefits from the Company or any affiliate under an agreement, this Plan or any
other severance plan who is subsequently rehired, and who then is terminated and
entitled to receive a severance benefit under the Plan, the years of service of
such Employee in computing the amount of such severance benefit shall not
include any year of service for which the Employee received prior severance
benefits, except that, when a rehired Employee refunds benefits to the Company,
in accordance with Section 5.1, all or a portion of such severance benefits
previously paid to such Employee, the years of service attributable to the
amount of such repaid severance benefit, as determined in the sole discretion of
the Company, shall be included in the years of service of such Employee who is
subsequently terminated and entitled to receive a severance benefit under the
Plan.

ARTICLE VI. MALFEASANCE IS BREACH OF PORTLAND GENERAL ELECTRIC COMPANY POLICY

6.1 Any officer or employee of the Company or a participating affiliate,
including an Employee who receives a severance benefit under the Plan, who
intentionally participates in a mischaracterization of the reason for an
Employee's termination of employment, whereby an Employee receives a greater
severance benefit under the Plan or any other compensatory plan, program or
policy of the Company or any affiliate, than such Employee would otherwise be
entitled, shall work a malfeasance against the Company and the Plan, and the
Company and the Plan may seek any remedy available in equity or at law due to
such malfeasance.

ARTICLE VII. ERISA PROVISIONS

7.1 ERISA. The Plan is established pursuant to, and governed by, the Employee
Retirement Security Act, as amended ("ERISA").

7.2 Funding. The benefits provided herein shall be funded by the Company's
general assets. The Plan shall constitute an unfunded mechanism for the Company
to pay Plan benefits to Employees determined to be eligible for payments
hereunder. No fund or trust is created with respect to the Plan, and no Employee
shall have any security or other interest in the assets of the Company.

7.3 Fiscal Year. The Fiscal Year of the Plan shall be the same fiscal year
adopted by the Company for accounting purposes.

7.4 Cost of Plan. The entire cost of the Plan shall be borne by the Company and
no contributions shall be required of the eligible Employees, except as
specifically provided herein.

7.5 Named Fiduciary. The Company is the sponsor and the named fiduciary of the
Plan.

ARTICLE VIII. ADMINISTRATION OF THE PLAN

8.1 Appointment of Committee. The general administration of the Plan shall be
vested in the Compensation Committee of the Board of Directors of the Company
(the "Committee"), which shall consist of three (3) or more persons appointed by
the Company. For purposes of ERISA, the Committee shall be the Plan
"administrator" and shall be a "fiduciary" with respect to the administration of
the Plan.

8.2 Compensation, Bonding and Expenses of Members. The Members of the Committee
shall not receive compensation with respect to their services for the Committee
in respect of this Plan. To the extent required by ERISA or other applicable
law, or required by the Company, members of the Committee shall furnish bond or
security for the performance of their duties hereunder. Any expenses properly
incurred by the Committee incident to the administration, termination or
protection of the Plan, including the cost of furnishing any bond or security,
shall be paid by the Company.

8.3 Committee Powers and Duties. The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have the sole discretionary authority and all powers necessary
to accomplish these purposes, including, but not by way of limitation, the
right, power, authority and duty to:

(a) make rules, regulations and procedures for the administration of the Plan
which are not inconsistent with the terms and provisions hereof, provided such
rules, regulations and procedures are evidenced in writing and copies thereof
are delivered to the Company;

(b) construe and interpret all terms, provisions, conditions and limitations of
the Plan;

(c) correct any defect, supply any omission, construe any ambiguous or uncertain
provisions, or reconcile any inconsistency that may appear in the Plan, in such
manner and to such extent as it shall deem expedient to carry the Plan into
effect;

(d) employ and compensate such accountants, attorneys, investment advisors and
other agents and employees as the Committee may deem necessary or desirable in
the proper and efficient administration of the Plan;

(e) determine all questions relating to eligibility;

(f) determine the amount, manner and time of payment of any benefits hereunder
and to prescribe procedures to be followed by distributees in obtaining
benefits;

(g) prepare, file and distribute, in such manner as the Committee determines to
be appropriate, such information and material as is required by the reporting
and disclosure requirements of ERISA; and

(h) make a determination as to the right of any person to receive a benefit
under the Plan.

8.4 Standard of Review. Any decision, determination, or other action by the
Committee shall be final and binding upon the parties, and shall only be subject
to judicial review under an abuse of discretion standard.

8.5 Information to Committee. The Company shall supply full and timely
information to the Committee relating to Employees and such pertinent facts as
the Committee may require. When making a determination in connection with the
Plan, the Committee shall be entitled to rely upon the aforesaid information
furnished by the Company.

ARTICLE IX. CLAIMS PROCEDURE.

9.1 Claim for Benefits. If an Employee is not paid benefits under the Plan at
the time of termination of his or her employment, any claim for benefits payable
under the Plan must be made in writing and received by the Company within ninety
(90) days of the Employee's termination of employment. Claims for benefits under
the Plan shall be made in writing to the Company.

9.2 Denial of Claim. If a claim for benefits is wholly or partially denied, the
Company shall notify the claimant of the Plan's adverse benefit determination
within a reasonable period of time, but not later than ninety (90) days after
receipt of the claim by the plan, unless the Company determines that special
circumstances require an extension of time for processing the claim. If the
Company determines that an extension of time for processing is required, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial ninety-day period. In no event shall such extension
exceed a period of ninety (90) days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination. The period of time within which a benefit determination is
required to be made shall begin at the time a claim is filed in accordance with
the reasonable procedures established by the Committee, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

9.3 Notice of Claim Denial. The Company shall provide a claimant with written or
electronic notification of any adverse benefit determination. Any electronic
notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(l)(i), (iii), and (iv). The notification shall set forth, in a
manner calculated to be understood by the claimant: (i) the specific reason or
reasons for the adverse determination; (ii) reference to the specific plan
provisions on which the determination is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) a description of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review. Such notification shall provide the claimant the
opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant's claim for
benefits. A document, record, or other information shall be considered
"relevant" to a claimant's claim if such document, record, or other information:
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
the administrative processes and safeguards established by the Committee to
ensure and to verify that benefit claim determinations are made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants.

9.4 Review of Denial. Within sixty (60) days of the receipt by the claimant of
written or permitted electronic notification of an adverse benefit
determination, the claimant may file a written request with the Committee that
it conduct a full and fair review of the denial of the claimant's claim for
benefits. A review by the Committee shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The period of time within which
a benefit determination on review is required to be made shall begin at the time
an appeal is filed in accordance with the reasonable procedures established by
the Committee, without regard to whether all the information necessary to make a
benefit determination on review accompanies the filing. In the event that a
period of time is extended due to a claimant's failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.

9.5 Decision on Review. The Committee shall notify a claimant, in accordance
with Section 9.6 of the Plan, of its benefit determination on review of a
claimant's appeal of an adverse benefit determination within a reasonable period
of time, but not later than sixty days after receipt of the claimant's request
for review by the Committee, unless the Committee determines that special
circumstances (such as the need to hold a hearing, if the Plan's procedures
provide for a hearing) require an extension of time for processing the claim. If
the Committee determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial sixty-day period. In no event shall such extension
exceed a period of sixty days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the determination on
review.

9.6 Notice of Decision on Review. The Committee shall notify the claimant of the
benefit determination as soon as possible, but not later than five (5) days
after the benefit determination is made with written or electronic notification
of the Committee's benefit determination of the claimant's appeal of the benefit
denial. Any electronic notification shall comply with the standards imposed by
29 CFR 2520.104b-1(c)(I)(i), (iii), and (iv). In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant: (i) the specific reason or reasons for the adverse
determination; (ii) reference to the specific plan provisions on which the
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant's
claim for benefits; and (iv) a statement of the claimant's right to bring an
action under section 502(a) of ERISA.

ARTICLE X. TERMINATION AND AMENDMENT OF PLAN

10.1 Termination of Plan. The Company may terminate the Plan at any time,
without prior notice.

10.2 Benefit upon Termination of Plan. Upon termination of the Plan, except with
respect to benefits then in pay status, all rights to benefits hereunder, if
any, shall cease.

10.3 Amendment of Plan. The severance benefits provided for in the Plan are not
vested benefits. Accordingly, the Company reserves the right in its sole and
absolute discretion, to amend or modify the Plan, in whole or in part, including
any or all of the provisions of the Plan, by action of the Committee, without
prior notice. The Plan supersedes any severance benefit policies, plans,
practices or arrangements applicable to the Employees that may have been in
force prior to the Effective Date.

ARTICLE XI. MISCELLANEOUS

11.1 No Contract of Employment. The Plan does not constitute or imply the
existence of an employment contract between the Company or any participating
affiliate and any Employee. Employment with the Company is "at will". The
Company may amend or terminate the Plan at any time without prior notice.

11.2 Governing Law; Venue. To the extent not governed by federal law, the Plan
shall be interpreted under the laws of the State of Oregon notwithstanding any
conflict of law principles. Venue for all claims and actions related to or
arising under the Plan shall be exclusively in the courts of the State of
Oregon.

11.3 Gender. Wherever in this instrument words are used in the masculine or
neuter gender, they shall be read and construed as in the masculine, feminine or
neuter gender whenever they would so apply, and vice versa. Wherever words
appear in the singular or plural, they shall be read and construed as in the
plural or singular, respectively, wherever they would so apply.

11.4 Auxiliary Documents. Each Employee does, by his acceptance of potential
benefits under the Plan, agree to execute any documents that may be necessary or
proper in the carrying out of the purpose and intent of the Plan.

PORTLAND GENERAL ELECTRIC COMPANY

 

By: __/s/ Arleen N. Barnett____________

 

As Its: _Vice President, Administration ___